Title: To Thomas Jefferson from John Brown, 15 September 1798
From: Brown, John
To: Jefferson, Thomas


          
            Dear Sir
            Frankfort 15th: Septr 1798
          
          Since my return to this State many opportunities of collecting the sense of the people have offered, & I can now with confidence assure you that they are almost unanimous in their opposition to a War with France, also in thier disapprobation of several Acts of the Genl Government as being unconstitutional. At almost every Court House crouded meetings have been held for the purpose of taking into consideration the State of the Nation & Resolutions have adopted with scarce a desenting voice, deprecating War, & denouncing the Alien & Sedition laws in the strongest terms, but at the same time expressing a determination to repel invasion & to obey all constitutional laws—Here & there an Individual is to be found who from the love of singularity, or the hope of Governmental favor undertakes to approbate the Measures adopted at the last Session. But altho their Numbers are, few yet they have been extremely active. They at first attempted to introduce the Cockade. Fifteen only could be mounted & they droped off in a few days. The next step was to prepare an Address of approbation to be presented to the Presadent. This was couched in terms the most general and in order to obtain Signatures it was sent by special Messengers into every County in the State, but I am assured that not more than 250 or 300 could be collected in the whole Country, & not twenty of these by men of respectability & fortune. I doubt not but the people of Kentucky will be represented as hostile to the Union, & to the Goverment & tending to insurrection & revolt. I assure you there exists no foundation for such calumnies. They are warmly attached to the Union & to the Constitution of the U. States, but they are equally determined to defend thier Rights & to resist every attempt to violate the fundamental principles of their freedom. Have you seen George Nicholas’s Political Creed? I beleive his object in publishing it was to draw into question the constitutionality of the Sedition law. Should the Executive direct a prosecution against him he is prepared for his defence, provided the attack is made upon his own ground—
          Fowler & Davis will I expect be reelected without much opposition. Many of my friends have urged me to offer at the ensuing election for a Senator, but I have not yet come to a final determination. My Interest & my present inclinations lead me to decline all thoughts of serving beyond the expiration of my present term.—
          Some circumstances have lately been related to me which in my opinion go far in support of your conjecture that the species of Animal whose Bones were found in Green briar, still exists in the Western Country. I  was this day informed by a Man of much respectability that a Young Man who was taken from this State by the Indians & remained prisoner with them for several years, lately returned & now lives at the Red Banks on Hendersons Grant near the mouth of Green River. He says that he lived for sometime with a Tribe of Indians, ignorant of fire Arms who inhabit a Country, far up the Misouri river in which an Animal is found of a brown colour, much larger than a Bear, of astonishing strength, activity, & fierceness. He brought with him & now has in his possession a Nail taken from the Claw of one killed by the party of Indians to which he belonged but not before it had torn several of them into pieces. This Nail or horny part of the Claw is said to measure six inches in length. Before my return to Phila. I will endeavour to obtain from him a full account of this extraordinary Animal & will if possible procure the Nail.
          On my return to this Country I was informed at Mr Langfords who lives near Rockcastle on the Wilderness road that shortly before, an unknown Animal had been discovered at that place. That it had approached the house in the Night & roared or made a Noise resembling the braying of an Ass but louder & so terrible that ‘tho’ there were a number of men in the house they were all struck with dismay & did no venture to open the door. That the next day a man was walking at some little distance from the house & saw the Animal cross the road about forty yards in front of him, but without appearing to have observed him it laid itself down at the root of a tree. He shot at it with his Rifle—it only turned its head round & appeared to bite the place where he supposes the Ball struck it. He loaded & fired at it a second time, but it did not move. He shot at it a third time when it sprang from its situation thirty five feet at the first Jump & ran off leaping in the most astonishing manner. He described, as being very large, hump-backed, in colour resembling the Panther, & its head larger than a half Bushel. Mr Langford & eight or ten men & a number of Dogs returned with him to the place where they found Blood. The Dogs soon started it again & pursued it into a Cave in a rock. It was now almost dark & they sent for fire, but before it arrived the Animal rushed out of the Cave & ’tho shot at by some of the Party, it soon dispersed all the Dogs, & escaped, & has not since been heard of. nor can I learn that it or any of the discription had ever been seen or heard of before in that part of the Country. I have given you this information as I recd it from two men who live at Langfords & say they were witnesses to what they related. I shall endeavour to see the man who shot at the Animal in the first instance, & obtain a more particular discription of it from him. I shall also offer a reward for the Skeleton, thinking it probable that it died of its wounds, & may be found in that Nieghbourhood.
          
          I have been informed that Mr Nolan is on his return to this Country with a large Number of Horses; & have in consequence detained your letter to him. Should he not arrive before my return to Phila. shall forward it to the care of General Wilkinson
          I have the honor to be with great respect Sir Yr very Hble Servt.
          
            J: Brown
          
        